711 N.W.2d 370 (2006)
474 Mich. 1096
Marshalene VICKS, Plaintiff-Appellee,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellant.
Docket No. 130291, COA No. 263789.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the November 30, 2005 *371 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would deny leave to appeal but continues to adhere to her concurring statement in Donoho v. Wal-Mart Stores, Inc., 474 Mich. 1057, 708 N.W.2d 444 (2006).